Case 5:17-cv-02724-JFL Document 102-18 Filed 06/19/20 Page 1 of 13




           EXHIBIT 18
       Case 5:17-cv-02724-JFL Document 102-18 Filed 06/19/20 Page 2 of 13




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA



BRITAX CHILD SAFETY, INC.,                    )
                                              )
                       Plaintiff,             )
                                              )       Civil Action No. 5:17-cv-02724-JFL
v.                                            )
                                              )
NUNA INTERNATIONAL B.V. and                   )
NUNA BABY ESSENTIALS, INC.,                   )
                                              )
                       Defendants.            )


                       DECLARATION OF R. MAXWELL MAULDIN

I, R. Maxwell Mauldin, declare and state as follow:

               I am an attorney at Finnegan LLP licensed to practice law in the State of Georgia

and counsel for Defendants Nuna International B.V. and Nuna Baby Essentials, Inc. (together,

“Nuna”) in the present action. I make this Declaration based on my personal knowledge and with

regards to Nuna’s purchase of a Britax Boulevard 70 car seat:

       1.      I began searching for a suitable car seat after Nuna’s Supplemental Invalidity

Contentions were served on March 5, 2020.

       2.      I located potential options that might be Boulevard 70 car seats and conducted

research to determine if the car seats corresponded to the model of interest.

       3.      Attached as Exhibit A to this Declaration is a true and correct copy of the eBay

listing that I located on April 7, 2020.

       4.      Attached as Exhibit B to this Declaration is a true and correct copy of an email

exchange with the seller associated with the eBay listing in Exhibit A. I contacted the seller on
Case 5:17-cv-02724-JFL Document 102-18 Filed 06/19/20 Page 3 of 13
Case 5:17-cv-02724-JFL Document 102-18 Filed 06/19/20 Page 4 of 13




                 EXHIBIT A
Britax Boulevard 70 Clicktight Car Seat Child Safety Brand NEW | eBay                                                                                                                                                               Page 1 of 6
                            Case 5:17-cv-02724-JFL Document 102-18 Filed 06/19/20 Page 5 of 13


             Hi! Sign in or register    Daily Deals    Brand Outlet      Help & Contact                                                                         Sell    Buy Again   Watchlist         My eBay


                                       Shop by
                                       category                   Search for anything                                                                          All Categories                        Search              Advanced


                    Back to previous page | Listed in category:    Baby > Baby Safety & Health > Other Baby Safety & Health




               You bought this item | View order details




                Related sponsored items 1/2                                                                                                                                                           Feedback on our suggestions




                 Britax Advocate Clicktight            Britax Advocate Clicktight           New Corner Guards Baby            Britax Highpoint Belt-Posi-    New 20 PCS Silicone Cor-           Britax 2-pack Baby Carrier
                 Convertible Car Seat Baby             Convertible Car Seat Baby            Safety Clear Furniture Cor-       tioning Child Safety Booster   ner Edge Protector Cush-           Bibs, White Brand New!
                 $248.35                               $344.99                              $14.99                            $169.99                        $7.99                              $15.99
                 $275.95                               $352.00                              Free shipping                     Free shipping                  Free shipping                      Free shipping
                 Free shipping                         Free shipping                        Almost gone
                                                       Almost gone




                Similar sponsored items                                                                                                                                                               Feedback on our suggestions




https://www.ebay.com/itm/282698730598                                                                                                                                                                                                 5/7/2020
Britax Boulevard 70 Clicktight Car Seat Child Safety Brand NEW | eBay                                                                                                                                                        Page 2 of 6
                            Case 5:17-cv-02724-JFL Document 102-18 Filed 06/19/20 Page 6 of 13




               NIP Britax EZ-Cling Window         Britax EZ-Cling Car Window
               Shades 2 Pack Black                Sun Shades - 2 Pack - UPF
               $26.99                             $9.99
               + $4.99 Shipping                   + $4.70 Shipping




                                                                               Britax Boulevard 70 Clicktight Car Seat Child Safety Brand NEW

                                                                               Seller : truebargains85 (34        ) 100% Positive feedback
                                                                                   Save this Seller   |   Contact seller   | See other items
                                                                                                Condition: New

                                                                                                  Sold for:      US $300.00
                                                                                                                 $25 for 12 months *




                                                                                Already paid? Go to your eBay Bucks - Activity View to see your                       .



                                                                                                 Shipping:           FAST 'N FREE
                                                                                                                 Guaranteed by Wed. May. 13 | See details
                                                                                                                 Item location: Aspen, Colorado, United States
                                                                                                                 Ships to: United States and many other countries | See details


                                                                                                Payments:



                                                                                                                 *$25 for 12 months. Minimum purchase required. Apply Now | See terms

                                                                                                                           Earn up to 5x points when you use your eBay Mastercard. Learn more

                                                                                                  Returns: Seller does not accept returns |               See details

                                                                                               Guarantee:                                                               | See details
                                                                                                                 Get the item you ordered or get your money back.
                                                                                                                 Covers your purchase price and original shipping.
                              Have one to sell?        Sell now




              Description         Shipping and payments                                                                                                                                                        Report item


                                                                                                                                                                                        eBay item number: 282698730598
               Seller assumes all responsibility for this listing.
               Last updated on Jun 26, 2019 16:45:19 PDT View all revisions


                   Item specifics




https://www.ebay.com/itm/282698730598                                                                                                                                                                                          5/7/2020
Britax Boulevard 70 Clicktight Car Seat Child Safety Brand NEW | eBay                                                                                                                                Page 3 of 6
                            Case 5:17-cv-02724-JFL Document 102-18 Filed 06/19/20 Page 7 of 13


                  Condition:        New: A brand-new, unused, unopened, undamaged item                Brand:                           Britax
                                    in its original packaging (where packaging is applicable).
                                    Packaging should be the same as what is found in a retail
                                    store, unless the item is handmade or was packaged by
                                    the manufacturer in non-retail packaging, such as an
                                    unprinted box or plastic bag. See the seller's listing for full
                                    details. See all condition definitions
                  Bundle Listing:   No                                                                Model:                           Boulevard Clicktight
                  Color:            Gray                                                              Country/Region of Manufacture:   United States


               Britax Boulevard 70 Clicktight Car Seat Child Safety Brand NEW Still in the box and plastic. Was purchased for $650 and was never used. Good for children 6 months to 6
               years of age or up to 70 pounds.




              Related sponsored items 1/2                                                                                                                              Feedback on our suggestions




https://www.ebay.com/itm/282698730598                                                                                                                                                                  5/7/2020
Britax Boulevard 70 Clicktight Car Seat Child Safety Brand NEW | eBay                                                                                                                                   Page 4 of 6
                            Case 5:17-cv-02724-JFL Document 102-18 Filed 06/19/20 Page 8 of 13




               New Corner Guards Baby        Britax Advocate Clicktight   Protector de pezones de sili-   12x Clear Rubber Furniture   Nuby All Natural Teething   Britax Highpoint Belt-Posi-
               Safety Clear Furniture Cor-   Convertible Car Seat Baby    cona Para Alimentar A Tu        Corner Edge Table Cushion    gel with FREE gum-eez       tioning Child Safety Booster
               $14.99                        $248.35                      $9.95                           $7.79                        $7.25                       $169.99
               Free shipping                 $275.95                      Free shipping                   Free shipping                $10.99                      Free shipping
               Almost gone                   Free shipping                                                                             Free shipping




              Explore more sponsored options:




               Britax EZ-Cling Car Window
               Sun Shades - 2 Pack - UPF
               $9.99
               + Shipping




              People who viewed this item also viewed                                                                                                                     Feedback on our suggestions




https://www.ebay.com/itm/282698730598                                                                                                                                                                     5/7/2020
Britax Boulevard 70 Clicktight Car Seat Child Safety Brand NEW | eBay                                                                                           Page 5 of 6
                            Case 5:17-cv-02724-JFL Document 102-18 Filed 06/19/20 Page 9 of 13




               NIP Britax EZ-Cling Window   Britax EZ-Cling Car Window
               Shades 2 Pack Black          Sun Shades - 2 Pack - UPF
               $26.99                       $9.99
               + $4.99 Shipping             + $4.70 Shipping




                                                Ad info.com▼

                      Visit Website            Britax Car Seat Boulevard 70 - Britax Car Seat Boulevard 70
                                               Find Britax Car Seat Boulevard 70. Examine Now.



                                                Ad shop411.com▼

                      Visit Website            Boulevard 70 Car Seat - Boulevard 70 Car Seat
                                               Search Boulevard 70 Car Seat.



                                                Ad albeebaby.com▼
                                               Britax™ Clicktight Car Seats - Safety and Comfort from Britax
                                               Unique Installation System, Superior Safety, and Reknowned Comfort from Britax. Enjoy Free Shipping +
                      Visit Website            Reward Points on Your Purchase of a Britax Clicktight Model. In business since 1933! Spend $49+, ship free!
                                               Fabulous rewards program. Convenient baby registry.
                                                            (4.6)

                                                 Advocate Car Seats · Marathon Car Seats · Boulevard Car Seats · Britax Sale


                                                Ad kohls.com▼
                                               Shop Britax at Kohl's® - Free Shipping on $75 Orders
                                               Brands You Love. Shopping That's Easy. Savings That Add Up. Every. Single. Day. Shop the Best Brands.
                                               Mobile Sale Alerts. Hassle-Free Returns. Incredible Savings. Brands: Britax, Graco, Evenflo, Carter's, Fisher-
                                               Price, OshKosh.
                      Visit Website
                                                            (4.6)
                                               5701 Kingstowne Blvd, Kingstowne, VA
                                                 Kohl's Cares for Kids  Infant Clothing 0-24
                                                 Baby Girl 0-24 months Limited Contact Drive Up
                                                 Baby Gear              Baby Boy 0-24 months


                                                Ad buybuybaby.com▼
                                               Britax Boulevard Car Seat - buybuy BABY® Official Site - buybuyBABY.com
                                               Everything for Newborns to Toddlers. Online At buybuy BABY®. Shop Now! Shop All the Brands You Love.
                                               Price Match Guarantee. Free And Easy Returns. Buy Online Or In Store. Up to 20% Off Car Seats. Brands:
                                               Chicco, Britax, Graco, Balboa Baby.
                      Visit Website
                                                            (4.7)
                                               1683 Rockville Pike, Rockville, MD
                                                 Curbside Pickup Shop Gift Cards
                                                 Shop by Brand     Cybex™ Eternis Car Seat




https://www.ebay.com/itm/282698730598                                                                                                                             5/7/2020
Britax Boulevard 70 Clicktight Car Seat Child Safety Brand NEW | eBay                                                                                                                                                   Page 6 of 6
                            Case 5:17-cv-02724-JFL Document 102-18 Filed 06/19/20 Page 10 of 13




             Back to previous page                                                                                                                                                                      Return to top
             More to explore : Britax Child Car Booster Seats up to 80lbs, New Generation Car & Truck Safety & Security for Toyota, Britax Baby Car Seat Accessories, Seats and Seat Parts for Suzuki Boulevard,
             Britax Vehicles Baby Car Safety Seats, Britax, Seats for Suzuki Boulevard, Cobra Seats and Seat Parts for Suzuki Boulevard, Unbranded Motorcycle Seats & Seat Parts for Suzuki Boulevard,
             Chicco Baby Car Safety Seats




             About eBay      Announcements        Community       Security Center      Resolution Center      Seller Center     Policies    Affiliates   Help & Contact   Site Map


             Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://www.ebay.com/itm/282698730598                                                                                                                                                                                     5/7/2020
Case 5:17-cv-02724-JFL Document 102-18 Filed 06/19/20 Page 11 of 13




                  EXHIBIT B
6/18/2020        Case
                Gmail - Re:5:17-cv-02724-JFL              Document
                            Details about item: richarmauldi_0            102-18
                                                               sent a message         Filed
                                                                              about Britax    06/19/20
                                                                                           Boulevard           Page
                                                                                                     70 Clicktight      12 Child
                                                                                                                   Car Seat of 13Safety Brand NEW #…



                                                                                     Maxwell Mauldin <maxwell.mauldin@gmail.com>



  Re: Details about item: richarmauldi_0 sent a message about Britax Boulevard 70
  Clicktight Car Seat Child Safety Brand NEW #282698730598
  1 message

  eBay - truebargains85 <trueba_hy5109oeo@members.ebay.com>                                                      Fri, Apr 10, 2020 at 9:45 PM
  To: maxwell.mauldin@gmail.com

             New message: Hello I am sorry about the delayed re...




             New message from: truebargains85 (34              )


             Hello I am sorry about the delayed response I am not sure how it clicks in in the back but it’s
             brand new and still in the box. If you could do some research on it would easiest. it’s in my
             storage unit and I’m not near it at the moment I would only go in and grab it if you want to
             purchase it please let me know if you’d still like it thanks

             -———/7/20, 15:44, richarmauldi_0 wrote:

             Details about item: richarmauldi_0 sent a message about Britax Boulevard 70 Clicktight Car Seat
             Child Safety Brand NEW #282698730598

             Hello:

             I’m interested in this product. I just need to see how it locks the belt down. Does it use two lock-
             offs in the middle part? Thanks so much!

             Max


                   Reply                Make an offer




             Your previous message

             Hello:

             I'm interested in this product. I just need to see how it locks the belt down. Does it use two lock-
             offs in the middle part? Thanks so much!

             Max

https://mail.google.com/mail/u/0?ik=74ae9063da&view=pt&search=all&permthid=thread-f%3A1663638736210843903&simpl=msg-f%3A16636387362…             1/2
6/18/2020        Case
                Gmail - Re:5:17-cv-02724-JFL              Document
                            Details about item: richarmauldi_0            102-18
                                                               sent a message         Filed
                                                                              about Britax    06/19/20
                                                                                           Boulevard           Page
                                                                                                     70 Clicktight      13 Child
                                                                                                                   Car Seat of 13Safety Brand NEW #…




             Britax Boulevard 70 Clicktight Car Seat Child Safety Brand NEW


                                                         Price: $300.00
                                                         Buy it now
                                                         Watchers: 1
                                                         Quantity Remaining: 1
                                                         Free Shipping



                                                               Buy it now




             Get to know the seller truebargains85

                •   Located: Aspen, CO, United States

                •   Member since: Mar 04, 2006

                •   Positive Feedback: 100%




             We scan messages to enforce policies. Only purchases on eBay are covered by the eBay purchase protection programs.
             Asking your trading partner to complete a transaction outside of eBay is not allowed.




             Email reference id: [#a04-kbwxtsoxgy#]_[#af020d9e5e75417197c20b10e118dd43#]
             We don't check this mailbox, so please don't reply to this message. If you have a question, go to Help & Contact.
             eBay sent this message to Richard Mauldin (richarmauldi_0). Learn more about account protection. eBay is committed to
             your privacy. Learn more about our privacy notice and user agreement.
             ©1995-2020 eBay Inc., 2145 Hamilton Avenue, San Jose, CA 95125




https://mail.google.com/mail/u/0?ik=74ae9063da&view=pt&search=all&permthid=thread-f%3A1663638736210843903&simpl=msg-f%3A16636387362…             2/2
